Citation Nr: 0637671	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

2.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a disc bulge at the 
C5-6 level with cervical radiculopathy, claimed as numbness 
of the hands and feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 through 
May 1991.  He also served in the National Guard during a 
period of time that has not yet been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has perfected his appeal on the issues of service 
connection for each of the following: memory loss, joint 
pain, allergic rhinitis, and disc bulge at C5-6 with cervical 
radiculopathy.  In October 2004, this matter was remanded for 
additional development, including several VA examinations and 
verification of the veteran's National Guard service dates 
and characterization of service.  While the veteran was 
afforded several VA examinations, and the RO did attempt to 
verify his National Guard service dates, additional 
information is required before a final adjudication can be 
made.  

Since the October 2004 remand, medical evidence has been 
added to the claims folder.  This evidence establishes that 
the veteran has a current diagnosis of multiple sclerosis.  
If the veteran's multiple sclerosis manifested within seven 
years from the date of separation of service, then service 
connection is appropriate on a presumptive basis, even if not 
otherwise established as having been incurred in or 
aggravated by service.  38 C.F.R. §§ 3.307, 3.309 (2006).  If 
the veteran's multiple sclerosis is service connected, then 
any disabilities proximately due to his multiple 


sclerosis will also be service connected, under 38 C.F.R. 
§ 3.310 (2006).  Thus, there are three essential questions 
that must be answered before the veteran's claims can be 
finally adjudicated:  (1) When did his multiple sclerosis 
manifest? (2) What was his National Guard duty status? (3) 
Are any of his currently diagnosed disabilities proximately 
due to his multiple sclerosis?  While the Board regrets the 
delay, an additional remand is necessary to answer these 
essential questions.

Diagnosis
The veteran was afforded a VA neurological disorders 
examination in December 2004.  The VA examiner diagnosed 
multiple sclerosis (MS) and discussed the veteran's history.  
In the report, he stated that he had initially diagnosed the 
veteran's MS in November 2004, and he also discussed symptoms 
dating back to 1995.  The claims folder does not contain 
treatment records reflecting the November 2004 diagnosis.  
The most recent group of VA treatment records in the claims 
folder were printed in August 2004, prior to the diagnosis.  
38 C.F.R. § 3.159(c)(2) requires VA to obtain all relevant 
treatment records from VA treatment facilities, and the 
records surrounding the veteran's MS diagnosis are most 
certainly relevant to his claims.  The RO should also inquire 
as to whether the veteran has received any private treatment 
for his claimed disabilities, and, if so, the RO should 
properly assist the veteran to obtain those records, as is 
required by 38 C.F.R. § 3.159(c)(1).

Once the records are updated, a VA medical examiner must 
opine as to whether the disabilities that have been developed 
for appellate review are symptoms associated with MS, and 
when the veteran's MS first manifested.  This question is 
essential in light of the possibility of presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309, discussed 
above.  The December 2004 examiner discusses symptoms that 
began in 1995, but did not indicate whether these symptoms 
were the initial manifestation of the disease.  As such, a 
more comprehensive VA examination report is required.



National Guard Duty Status
The October 2004 Board remand ordered the RO to make another 
attempt to verify the veteran's periods of active service, 
active duty for training and inactive duty for training, and 
to obtain all available service medical records for those 
periods of time.  In light of the veteran's current diagnosis 
of MS, this information has become especially important.  

The record reflects the RO's attempts to obtain information 
regarding the veteran's National Guard service from the 
Commander of the 778th Maintenance Company.  A response 
received by VA in December 2005 has a handwritten note 
indicating "Retired. Do not have records."  The claims 
folder also shows that verification of service was requested 
from the National Personal Records Center (NPRC) via the 
Personnel Information Exchange System (PIES).  The PIES 
response was negative in that the NPRC (PIES Code 13) 
indicated that it had no records for the veteran.  An 
additional search for imaged records was also negative 
according to the PIES reports in the claims folder.  No 
further attempts were made to verify the veteran's National 
Guard service.  Because this information is so essential to 
the adjudication of his claims, additional development is 
necessary.  The RO should contact the appropriate state 
agency that warehouses National Guard records for the State 
of Alabama.  At the very least, the RO should follow up with 
the Commander of the 778th Maintenance Company to determine 
where the veteran's records would have been retired to in the 
state.  Once the dates of service and character of service 
are verified, the RO must ensure that all available service 
medical records are contained in the claims folder.

Even though the veteran has not specifically claimed service 
connection for multiple sclerosis (MS), the issue of whether 
MS is service connected is inextricably intertwined with the 
issues currently on appeal, because the disabilities on 
appeal may be secondary to the MS.  In Harris v. Derwinski, 
the Court held that where the Board referred to an RO a 
heart-disorder claim that was "inextricably intertwined" with 
a claim for an increased rating for anxiety neurosis, the 
Board's decision on the anxiety-neurosis claim was not final. 
Harris, 1 Vet.App. 180, 183 (1991).  The Court has held that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn "could render 
any review by this Court of the decision [on the other claim] 
meaningless and a waste of judicial resources," the two 
claims are inextricably intertwined. Harris, supra.  Here, 
the veteran has claimed service connection for disabilities 
that may be symptoms associated with MS that have only 
recently been diagnosed.  A VA medical examination is 
required to determine the veteran's current diagnoses and 
opine as to whether, based on a review of the entire record, 
any of the disabilities are directly related to the veteran's 
service, are due to an undiagnosed illness, or are due to the 
veteran's diagnosed multiple sclerosis.

Notice
Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must provide proper notice of 
the evidence required to establish the degrees of disability 
and the effective date of an award.  This is in addition to 
the requirements outlined in 38 C.F.R. § 3.159(b)(1).  The 
notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has fully met its duty 
to notify the veteran under 38 C.F.R. § 
3.321(b)(1) with regard to his service 
connection claims.  This should include 
notice compliant with both 38 C.F.R. 
§ 3.159(b)(1) and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, proper notice should 
include, but not be limited to, notice 
that the veteran must provide (1) any 
evidence in his possession, including 
evidence of the date of onset of his 
multiple sclerosis; and (2) information 
showing his dates of service and character 
of service (i.e. active duty, active duty 
for training (ACDUTRA), inactive duty for 
training (INACDUTRA)) within those dates.

2.  Make every reasonable attempt to 
verify the veteran's service dates.  The 
type of service should be characterized 
for each period (i.e. active duty, 
ACDUTRA, INACDUTRA).  In so doing, VA 
should follow up with the Commander of the 
778th Maintenance Company and any 
appropriate state agency or records 
clearinghouse.  Once the veteran's service 
dates are verified, obtain all non-
duplicative service medical records for 
those dates.

3.  Obtain from the veteran, the names, 
addresses, and treatment dates for any 
private treatment for his claimed 
disabilities and his multiple sclerosis.  
Obtain signed authorizations to obtain 
records from each named health care 
provider, and obtain all relevant records 
for the claims folder.  Also, obtain all 
non-duplicative VA treatment records with 
regard to the veteran's claims and 
associate those with the claims folder.

4.  Once the above development has taken 
place, afford the veteran a comprehensive 
review of the record and VA examination, 
if required, by a physician knowledgeable 
in neurology.  The examiner should clarify 
and discuss all current diagnoses.  The 
examiner should assess the date of onset 
of the veteran's multiple sclerosis, and 
should opine as to whether it and any 
additional disabilities diagnosed are 
directly related to the veteran's service, 
are due to an undiagnosed illness, or are 
due to the veteran's diagnosed multiple 
sclerosis.  

In particular, the examiner should provide 
an opinion by addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
distinct disabilities were caused by 
disease or injury during service, or is 
due to an undiagnosed illness, or is due 
to the veteran's diagnosed multiple 
sclerosis?  This question should be 
answered for each disability diagnosed.  A 
complete rationale should be provided for 
any opinion expressed and all documents 
relied upon should be specified.

5.  The RO is instructed to adjudicate the 
veteran's inferred claim of entitlement to 
service connection for MS and readjudicate 
the veteran's other claims. If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
statement of the case (SOC) as to the MS 
and supplemental statement of the case 
(SSOC) on the other issues and given a 
reasonable opportunity to respond.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the MS issue, a timely 
substantive appeal to must be filed. 38 
C.F.R. § 20.202 (2006). 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


